PER CURIAM.
On the first issue raised by appellant, pursuant to our decision, in State v. Haddix, 668 So.2d 1064 (Fla. 4th DCA 1996), we answer the following certified question, as modified, in the negative, and affirm the trial court.
WHETHER THE STATE MUST ALLEGE PRIOR DUI CONVICTIONS IN THE CHARGING DOCUMENT BEFORE A DEFENDANT, CHARGED AND CONVICTED OF MISDEMEANOR DUI, CAN RECEIVE AN ENHANCED MISDEMEANOR DUI PENALTY UNDER SECTION 316.193(2)(a), FLORIDA STATUTES.
As for the second issue, we also find no error and affirm. The amendment to the information during trial was permissible. See State v. Anderson, 537 So.2d 1373 (Fla.1989). The defendant was not prejudiced by the amendment, in light of the notice provided by citation to the applicable statute in the original information.
GLICKSTEIN, DELL and KLEIN, JJ., concur.